Exhibit 10.15

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

 

RESTRUCTURED AND RESTATED HspE7 COLLABORATION AGREEMENT

 

 

AMONG

 

 

STRESSGEN DEVELOPMENT CORPORATION AND

 

STRESSGEN BIOTECHNOLOGIES CORPORATION

 

 

AND

 

F.HOFFMANN-LA ROCHE LTD AND HOFFMANN-LA ROCHE INC.

 

 

December 1, 2003

 

--------------------------------------------------------------------------------


 

This RESTRUCTURED AND RESTATED HSPE7 COLLABORATION AGREEMENT (“Agreement”) is
made as of December 1, 2003 (the “Effective Date”) by and among, on the one
hand, STRESSGEN DEVELOPMENT CORPORATION, a Barbados corporation, with its
principal office at Whitepark House, White Park Road, P.O. Box 806E, Bridgetown,
Barbados (“Stressgen”), and STRESSGEN BIOTECHNOLOGIES CORPORATION, a corporation
organized under the laws of Yukon Territory, Canada, with its principal office
at #350 – 4243 Glanford Avenue, Victoria, BC Canada V8Z 4B9 (“SBC”), and, on the
other hand, F.HOFFMANN-LA ROCHE LTD, a Swiss corporation, with its principal
office at Grenzacherstrasse 124, CH-4070-Basel Switzerland and HOFFMANN-LA ROCHE
INC., a New Jersey corporation, with its principal office at 340 Kingsland
Street, Nutley, New Jersey 07110 (collectively, “Roche”).

 

RECITALS

 

1.                                      Stressgen and SBC own intellectual
property rights related to, among other products, HspE7 (as defined below),
which is now in Phase II clinical trials.

 

2.                                      Roche has expertise in the development
and commercialization of pharmaceutical products.

 

3.                                      Roche, Stressgen and SBC have entered
into that certain HspE7 Collaboration Agreement, effective June 21, 2002,
pursuant to which the Parties were to co-develop HspE7 for certain specified
indications, share in the development costs associated therewith, and have Roche
commercialize HspE7 worldwide (the “Prior Agreement”).

 

4.                                      The Parties now desire to restructure
their collaborative efforts with respect to HspE7, to provide that Stressgen
take the lead in the manufacture, continued clinical development and
commercialization of HspE7 for certain indications, that Roche be granted an
exclusive option to obtain exclusive, worldwide rights to such product, and that
Roche be granted a license to develop and commercialize a second generation

 

1

--------------------------------------------------------------------------------


 

HspE7 product for certain indications, and have prepared this Agreement to
govern such restructured arrangement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, the Parties, intending to be legally
bound, do hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

The following capitalized terms, whether used in the singular or the plural,
shall have the following meanings as used in this Agreement unless otherwise
specifically indicated:

 

1.1                               “Affiliate” shall mean (a) an entity which
owns, directly or indirectly, a controlling interest in a Party, by stock
ownership or otherwise, (b) any entity which a Party owns a controlling
interest, by stock ownership or otherwise; or (c) any entity, under direct or
indirect common control of a Party.  For purposes of this paragraph,
“controlling interest” and “control” mean ownership of greater than fifty
percent (>50%) of the voting stock permitted to vote for the election of the
board of directors or any other arrangement resulting in control or the right to
control the management and the affairs of the Party.  For purposes of this
Agreement, Genentech, Inc., 1 DNA Way, South San Francisco, California, and
Chugai Pharmaceutical Company, Ltd., 1-9 Kyobashi 2-chome, Chuo-ku, Tokyo,
104-8301, Japan, shall not be deemed an Affiliate of Roche.

 

1.2                               “BLA Filing” shall mean a Biologics Licensing
Application or New Drug Application filed with the FDA, or the equivalent
application to the equivalent agency in any other country, the filing of which
is necessary to market and sell a Target Product, including all amendments and
supplements to any of the foregoing.

 

2

--------------------------------------------------------------------------------


 

1.3                               “Control” shall mean, with respect to any
information or intellectual property right, possession by a Party of the ability
(whether by ownership, license or otherwise) to grant access, a license or a
sublicense to such information or intellectual property right without violating
the terms of any agreement or other arrangement with any Third Party as of the
time such Party would first be required hereunder to grant the other Party such
access, license or sublicense.

 

1.4                               “Confidential Information” shall have the
meaning set forth in Section 12.1.

 

1.5                               “Diligent Efforts” shall mean the use of at
least an equivalent degree of effort and resources consistent with the exercise
of prudent scientific and business judgment, as applied to other pharmaceutical
products of similar potential and market size by the Party in question, and
reflecting the competitive environment for the development and marketing of a
Target Product.

 

1.6                               “Executive Officers” shall mean, for Roche,
the Head of the Roche Pharma Division (or a designee), and for Stressgen, the
Chief Executive Officer of Stressgen (or a designee).

 

1.7                               “FDA” shall mean the United States Food and
Drug Administration.

 

1.8                               “First Generation Product” shall mean any
version of a product containing HspE7, developed by or on behalf of Stressgen
initially for the treatment of one or more Non-GW Indications.

 

1.9                               “First Generation Product License Agreement”
shall have the meaning set forth in Section 4.4.

 

1.10                        “GW Indication” shall mean treatment or prevention
of any one or more of the following diseases or disorders, caused by any type of
the human papilloma virus: benign internal and external genital and perianal
warts, including those urethral, intravaginal, cervical, rectal and intra-anal
sites.

 

3

--------------------------------------------------------------------------------


 

1.11                        “HspE7” shall mean a recombinant DNA-derived fusion
protein containing (a) a human papilloma virus (HPV) type-16 E7 antigen,
antigenic fragment or conjugate thereof and (b) a bacterial stress protein,
including without limitation, a bacterial stress protein derived from the 65kDa
heat shock protein of Mycobacterium bovis var. BCG (Hsp65), where such bacterial
stress protein is coupled at the C-terminus to the E7 protein of the HPV type
16.

 

1.12                        “IND” shall mean an application to the FDA, the
filing of which is necessary to commence clinical testing of Target Products in
humans, or the equivalent application to the equivalent agency in any other
country or group of countries.

 

1.13                        “Invention” shall mean any invention or discovery,
whether or not patentable, made as a result of activities of a Party or the
Parties pursuant to this Agreement, and which relates to a Target Product.  An
“Invention” may be made by employees of Stressgen or SBC solely or jointly with
a Third Party (a “Stressgen Invention”), by employees of Roche solely or jointly
with a Third Party (a “Roche Invention”), or jointly by employees of Stressgen
or SBC and Roche with or without a Third Party (a “Joint Invention”), in each
instance as determined by U.S. laws of inventorship.

 

1.14                        “MIT Agreement” shall mean that certain License
Agreement dated November 3, 1992 between Massachusetts Institute of Technology
and the Whitehead Institute (collectively “MIT”) and SBC, as amended.

 

1.15                        “Naïve Genital Warts Indication” shall mean the GW
Indication limited to treating naïve patients having warts that have had no
prior drug, ablative or surgical treatment.

 

1.16                        “Net Sales” shall mean the amount remaining after
deducting from Adjusted Gross Sales an amount equal to [***] of Adjusted Gross
Sales

 

As used herein, the term “Adjusted Gross Sales” shall mean the gross amount
invoiced for sales of Target Products to Third Parties in the Territory by a
Party, its Affiliates and their respective sublicensees to Third Parties that
are not Affiliates or

 

4

--------------------------------------------------------------------------------


 

sublicensees of the selling party, less the following items, as allocable to
such Target Product (if not previously deducted from the amount invoiced):

 

(a)                                  volume (quantity) discounts;

 

(b)                                  returns and return reserves (including
allowances actually given for spoiled, damaged, out-dated, rejected, returned
Target Product, withdrawals and recalls;

 

(c)                                  taxes, duties or other governmental
tariffs, including value added or sales taxes, government mandated exceptional
taxes and other taxes directly linked to the gross sales amount (other than
income taxes); and

 

(d)                                  rebates (including price reductions,
rebates to social and welfare systems, chargebacks or reserves for chargebacks,
cash rebate incentives, government mandated rebates and similar types of
rebates, for example P.P.R.S, Medicaid).

 

Notwithstanding the foregoing, amounts received by a Party or its Affiliates or
sublicensees for the sale of Target Product among a Party and its Affiliates or
sublicensees for resale shall not be included in the computation of Net Sales
hereunder.

 

1.17                        “Non-GW Indications” shall mean treatment or
prevention of any human disease or disorder caused by any type of the human
papilloma virus other than the GW Indication, including the treatment of
recurrent respiratory papillomatosis (“RRP”), diagnosed cancer, benign and
precancerous lesions, cervical dysplasia (CIN), anal dysplasia (AIN), or any
orphan drug indication.

 

1.18                        “Option” or “The Option” shall have the meaning set
forth in Section 4.1.

 

1.19                        “Other HPV Fusion Protein” shall mean a fusion
protein (or any nucleic acid sequences and vectors and host cells containing
nucleic acid sequences encoding such protein) that [***].

 

5

--------------------------------------------------------------------------------


 

1.20                        “Party” shall mean, individually, on the one hand,
Stressgen and SBC and on the other hand, Roche, and “Parties” shall mean
collectively, Stressgen and SBC and Roche.

 

1.21                        “Patents” shall mean (a) United States patents,
re-examinations, reissues, renewals, extensions and term restorations, and
foreign counterparts thereof, and (b) pending applications for United States
patents, including, without limitation, provisional applications, continuations,
continuations-in-part, divisional and substitute applications, including,
without limitation, inventors’ certificates, and (c) any and all foreign
counterparts of (a) and (b).

 

1.22                        “Phase II Clinical Trial” shall mean the second
phase of human clinical trials required by the FDA to gain evidence of efficacy
of Target Product in a target population, and to determine common short term
side effects and risks for Target Product, as described in 21 CFR 312.21(b), as
it may be amended (or its successor regulation).

 

1.23                        “Phase III Clinical Trial” shall mean the third
phase of human clinical trials required by the FDA to gain evidence of efficacy
of Target Product in a target population, and to obtain expanded evidence of
safety for Target Product that is needed to evaluate the overall benefit-risk
relationship of Target Product and provide an adequate basis for physician
labeling, as described in 21 CFR 312.21(c), as it may be amended (or its
successor regulation).

 

1.24                        “[***] Indication” shall mean the GW Indication
limited to [***].

 

1.25                        “Regulatory Approval” shall mean any and all
approvals, licenses, registrations or authorizations (including pricing and
reimbursement approvals) of any national or international or local regulatory
agency, department, bureau or other governmental entity, whether or not
conditional, that are necessary for the commercial sale of a Target Product in a
regulatory jurisdiction in the Territory and obtained as a result of activities
under this Agreement.

 

6

--------------------------------------------------------------------------------


 

1.26                        “Second Generation Product” shall mean any product
containing HspE7, developed by or on behalf of Roche for the GW Indication, or
where allowed pursuant to Section 6.8, a Non-GW Indication.

 

1.27                        “Start of Phase II” shall mean the date that a
patient is first dosed in a Phase II Clinical Trial for Target Product, as a
result of activities under this Agreement

 

1.28                        “Start of Phase III” shall mean the date that a
patient is first dosed in a Phase III Clinical Trial for Target Product, as a
result of activities under this Agreement

 

1.29                        “Stressgen Know-How” shall mean, to the extent
necessary or useful for the manufacture, development or commercialization of
Target Products in the Territory, all data, knowledge and information Controlled
by Stressgen or SBC, including, without limitation, materials, samples,
manufacturing data, toxicological data, pharmacological data, clinical data,
formulations, specifications, quality control testing data, market research, and
submissions and correspondence to and from governmental agencies with regard to
Target Products, but excluding information contained within the Stressgen Patent
Rights.

 

1.30                        “Stressgen Patent Rights” shall mean all Patents
that Stressgen Controls as of the Effective Date or during the Term, including,
without limitation, Patents that claim Stressgen Inventions and/or Joint
Inventions, which, in the absence of the license granted, or to be granted
pursuant to the Option, to Roche under this Agreement, would be infringed by the
making, using, selling, offer for sale or importation of Target Products in the
Territory.

 

1.31                        “Target Product” shall mean either the First
Generation Product and/or the Second Generation Product, as the context
requires.

 

1.32                        “Term” shall have the meaning set forth in
Section 15.1.

 

1.33                        “Territory” shall mean all countries of the world.

 

1.34                        “Third Party” shall mean any Person other than a
Party, its Affiliates and sublicensee.

 

7

--------------------------------------------------------------------------------


 

1.35                        “Trademarks” shall mean all trademarks, trade names
and trade dress owned or controlled by Stressgen and used in connection with the
sale by Stressgen under this Agreement of First Generation Product in the
Territory.

 

1.36                        “Valid Claim” shall mean a claim in any
(a) unexpired and issued Stressgen Patent Right that has not been disclaimed,
revoked or held invalid or unenforceable by a final unappealable decision of a
court of government agency of competent jurisdiction or (b) pending patent
application that is a Stressgen Patent Right which patent application has been
on file with the applicable patent office for no more than [***] years from the
earliest date to which the patent application claims its earliest priority.

 

ARTICLE 2

AMENDMENT AND RESTATEMENT OF PRIOR AGREEMENT

 

The Prior Agreement is hereby amended and replaced in its entirety with this
Agreement.  As a result, all licenses and rights conveyed to, and obligations
undertaken by, either Party pursuant to the Prior Agreement are hereby
terminated (except for any payment obligations which accrued prior to the
Effective Date) and replaced with those licenses, options, and obligations
undertaken by the Parties pursuant to this Agreement.  It is further understood
and agreed that Confidential Information subject to the Prior Agreement shall be
considered Confidential Information under the Agreement.

 

ARTICLE 3

STRESSGEN RIGHTS TO FIRST GENERATION PRODUCT

 

3.1                               Stressgen Rights.  As of the Effective Date,
Stressgen shall have all rights to, and be solely responsible for, but shall not
be obligated to undertake, all non-clinical and clinical development, process
development and manufacture of the First Generation Product and obtaining
Regulatory Approval therefor in the Territory, subject to the restrictions set
forth in Section 3.2 and Article 4.  Stressgen shall (a) be solely responsible
for all interactions with Regulatory Authorities, (b) hold and own all INDs,
BLAs and other filings for Regulatory Approval of the First Generation Product
in the

 

8

--------------------------------------------------------------------------------


 

Territory, and (c) have the sole right to market, sell and otherwise
commercialize the First Generation Product in the Territory and to book and
retain all resulting sales, except as otherwise provided under the First
Generation Product License Agreement and Article 4 of this Agreement if Roche
exercises its Option.  It is also understood and agreed that Stressgen shall
have the right to into enter into discussions and negotiations and to execute
any agreement with any Third Party with respect to the development of the First
Generation Product anywhere in the Territory, notwithstanding the Option.

 

3.2                               GW Indication.  If: (a) the Option has not
lapsed, or (b) the Second Generation Product License remains in effect, then
Stressgen shall not develop the First Generation Product for the GW Indication;
provided however, that Stressgen shall have at all times the right to [***]. 
If: (1) Roche elects not to exercise the Option, or the Option lapses
unexercised, and (2) the Second Generation Product License is terminated for any
reason, then Stressgen shall have the right to develop the First Generation
Product for any and all indications, including the GW Indication.

 

3.3                               Costs.  Stressgen shall be solely responsible
for any and all costs incurred in connection with the development of the First
Generation Product, except as otherwise provided under the terms of this
Agreement and the First Generation Product License Agreement if Roche exercises
its Option.

 

3.4                               Assistance with Manufacture of Batch Material.

 

(a)                                  In connection with the transfer of
manufacturing from Roche to Stressgen, as commenced pursuant to the Prior
Agreement, Roche has or shall, [***].  If Stressgen requests in writing that
Roche manufacture such material, Roche will provide to Stressgen [***]. 
Thereafter, should Stressgen desire that Roche [***].  Upon such delivery,
Stressgen shall [***] so provided to Stressgen.

 

(b)                                  Once the obligations of subsection (iv) of
Section 3.4(a) above have been fulfilled, Roche shall have [***].  To support
manufacturing transfer to a contract manufacturer of Stressgen’s choice, Roche
shall [***] the use of such material,

 

9

--------------------------------------------------------------------------------


 

unless such liability results from a failure by Roche to manufacture in
accordance with the master production records.  [***].

 

3.5                               Roche Right to Review BLA.  Promptly after
Stressgen submits a BLA Filing for the First Generation Product, Stressgen shall
notify Roche in writing.  Upon the reasonable request of Roche, Stressgen shall
make available to Roche a copy of such BLA filing, including all submitted
documentation, in either electronic or printed form, as available.  Roche shall
be permitted to conduct reasonable due diligence, upon reasonable notice to
Stressgen, with respect to the First Generation Product beginning at the time it
is provided with notice of the BLA Filing and continuing until [***] after the
BLA Approval Date (defined in Section 4.2 below).

 

ARTICLE 4

ROCHE OPTION TO FIRST GENERATION PRODUCT

 

4.1                               Option Grant.  Subject to Sections 4.7 and
4.9, Stressgen hereby grants to Roche an exclusive option (the “Option”) to
enter into the First Generation Product License Agreement.

 

4.2                               Option Exercise Period.  Upon the first
approval by the FDA of the BLA for the First Generation Product (the “BLA
Approval Date”), Stressgen shall notify Roche in writing.  Commencing on the
date Roche receives notice of the BLA Approval Date, Roche shall have a period
of [***] (“Notice Period”) within which to notify Stressgen in writing whether
Roche desires either (a) to immediately exercise the Option, or (b) to extend
the period of time in which to so exercise the Option until [***] (the
“Extension Date”).  During the Notice Period, Roche shall have the right to
continue the due diligence commenced prior to the BLA filing under Section 3.5. 
If Roche so notifies Stressgen that it does not desire to exercise the Option,
or if during the Notice Period Roche fails to notify Stressgen in writing that
it desires to extend the period of time in which to exercise the Option, then
the Option shall terminate.

 

4.3                               Exercise of Option.  If during the Notice
Period Roche notifies Stressgen that it desires to immediately exercise the
Option, then Roche shall exercise the Option

 

10

--------------------------------------------------------------------------------


 

by paying to Stressgen the Option Exercise Fee within thirty (30) days after the
end of the Notice Period.

 

If during the Notice Period Roche notifies Stressgen that it desires to extend
the period of time in which to so exercise the Option until the Extension Date,
then Roche shall exercise such right by paying to Stressgen a one-time,
nonrefundable, non-creditable amount of [***] within thirty (30) days after the
end of the Notice Period.  In such instance, Roche may subsequently exercise the
Option by paying to Stressgen the Option Exercise Fee on or before the Extension
Date.

 

4.4                               Effect of Option Exercise; First Generation
Product License Agreement.  If Roche exercises the Option, then the Parties
agree immediately thereafter [***] Appendix A shall nonetheless be binding upon
the Parties, and shall serve as the First Generation Product License Agreement.

 

4.5                               Stressgen Right to Book Sales.  Stressgen
shall have the right, notwithstanding Roche’s exercise of the Option, to sell
all First Generation Product in the United States and Canada for a period of
three (3) full years following the later of (a) BLA Approval for the First
Generation Product, or (b) if Roche has extended the Option pursuant to
Section 4.2, the date of exercise of the Option by Roche (the “Stressgen Sales
Period”).  During the Stressgen Sales Period, Stressgen shall be solely
responsible for all activities related to selling the First Generation Product,
at its own expense, including taking orders, booking all sales, distributing the
First Generation Product, and handling invoicing, inventory, receivables,
managing relationships with the trade, returns, reimbursements, and
charge-backs, customer complaints and inquiries with respect to the First
Generation Product.

 

4.6                               Stressgen Rights to Promote after Exercise of
Option.  If Roche exercises the Option, then Stressgen shall retain the right,
but not the obligation, following the Stressgen Sales Period, to promote the
First Generation Product in the United States to physicians prescribing for
treatment of RRP; provided, however, that Stressgen shall inform Roche in
writing [***] of its intention to exercise such right.  Stressgen shall also
retain the right, but not the obligation, to co-promote with Roche

 

11

--------------------------------------------------------------------------------


 

the First Generation Product in the United States to physicians prescribing for
any other Non-GW Indications (to be more fully described in the First Generation
Product License Agreement and a commercialization plan to be agreed upon by the
Joint Commercialization Committee described in Appendix A).  Stressgen shall be
responsible for the training and compensation of all Stressgen sales
representatives devoted to promoting the First Generation Product, and Roche
shall provide Stressgen with appropriate promotional materials for such
co-promotion efforts, at no cost to Stressgen.

 

4.7                               Stressgen [***].

 

(a)                                  Notwithstanding the grant to Roche of the
Option, and the Second Generation Development License, commencing upon the
Effective Date and extending until the earlier of:  (i) the exercise by Roche of
the Option; or (ii) the receipt by Stressgen of [***], Stressgen shall have the
right to enter into discussions and negotiations and to execute an agreement
[***]; provided, however, that in no event shall Roche have the right to [***]

 

(b)                                  [***]  As used herein, an “Accepted
Process” means a process that (A) Stressgen represents in writing to Roche is
the final process for manufacture of the First Generation Product and intended
to be the process it will use for commercial production of the First Generation
Product, if approved; and (B) has been reviewed and accepted by the FDA for the
commencement of Phase III Clinical Trials of the First Generation Product.  Any
amounts paid by Roche pursuant to Sections 6.2 and 6.3 with respect to the
Second Generation Development License [***]

 

(c)                                  Effect on Option.  If Stressgen [***] shall
cause the immediate termination of the Option with respect to that portion of
the Territory [***]

 

(d)                                  Effect on Second Generation Product
License.  In addition, if Stressgen [***] Stressgen shall have the right, upon
written notice to Roche, to terminate Roche’s license to the Second Generation
Product, as set forth in Article 6, as follows.  If Stressgen [***] prior to the
time that Roche has paid any amount to Stressgen pursuant to Section 6.2,
Stressgen shall have the right to terminate the

 

12

--------------------------------------------------------------------------------


 

Second Generation Development License (as defined in Section 6.1), without any
payment to Roche.  If Stressgen [***] after the time that Roche has paid any
amount to Stressgen pursuant to Section 6.2, but before Roche has paid to
Stressgen the [***] payment due under Section 6.3, Stressgen shall have the
right to terminate all of Roche’s rights in and to the Second Generation Product
as granted under Section 6.1, provided it pays to Roche an amount equal to [***]
of all amounts paid by Roche to Stressgen pursuant to Section 6.2.

 

4.8                               Roche Promotion Rights During Stressgen Sales
Period.  If Roche exercises the Option and desires to participate in the
promotion of the Product in the U.S. and/or Canada, at its own cost, during the
Stressgen Sales Period, then Roche shall so notify Stressgen, and Stressgen upon
such notification shall meet and negotiate in good faith: (a) a
commercialization plan for the co-promotion of the Product by Roche and
Stressgen in the United States and/or Canada during the remainder of the
Stressgen Sales Period; and (b) a mechanism for compensating Roche based upon
[***].

 

4.9                               Stressgen Right to Terminate Option [***]

 

(a)                                  During the period commencing upon the
Effective Date and until the first to occur of (i) [***] (ii) [***] as defined
below, or (iii) December 31, 2005, following the [***], Stressgen or its
successor in interest shall have the right, upon written notice to Roche, to
terminate the Option [***]; provided, that if, as of the effective date of such
termination, [***].

 

(b)                                  As used in this Agreement, [***] shall mean
either:

 

[***]

 

13

--------------------------------------------------------------------------------


 

ARTICLE 5

RIGHTS TO OTHER FUSION PROTEINS

 

5.1                               Option to Obtain Right of First Negotiation
for Cancer.  Upon reasonable request of Roche, Stressgen agrees to meet and
negotiate with Roche the terms of a collaboration and/or license agreement with
respect to the development and/or commercialization of one or more Other HPV
Fusion Proteins, or fragments or conjugates thereof, for treatment of cancers
related to or stemming from HPV (the “Cancer Rights”).  In addition, following
the date on which Roche has paid to Stressgen at least [***]  pursuant to
Section 6.2, and continuing until December 31, 2006, Roche shall have the
option, upon written notice and payment of an additional [***] to Stressgen, to
enter into exclusive negotiations with Stressgen with respect to the Cancer
Rights worldwide, for a period of one-hundred twenty (120) days following such
written notice and payment, it being understood that such agreement to negotiate
does not imply any obligation on the part of Stressgen or Roche to consummate a
transaction with respect to the Cancer Rights.

 

5.2                               Option to Obtain Right of First Negotiation
for HCV.  Upon reasonable request of Roche, SBC agrees to meet and negotiate
with Roche the terms of a collaboration and/or license agreement with respect to
the development and/or commercialization of one or more fusion proteins
containing both a Hepatitis C Virus (HCV) antigen and a bacterial stress protein
for treatment of Hepatitis C (the “HCV Rights”).  In addition, following the
date on which Roche has paid to SBC at least [***] pursuant to Section 6.2, and
continuing until December 31, 2006, Roche shall have the option, upon written
notice and payment of an additional [***] to SBC, to enter into exclusive
negotiations with Stressgen with respect to the HCV Rights worldwide, for a
period of one-hundred twenty (120) days following such written notice and
payment, it being understood that such agreement to negotiate does not imply any
obligation on the part of SBC or Roche to consummate a transaction with respect
to the HCV Rights.

 

5.3                               Notwithstanding Roche’s option to acquire the
right to negotiate exclusively with Stressgen and SBC granted in Section 5.1 and
5.2, if:

 

(a)                                  SBC undergoes [***], Stressgen or its
successor in interest shall have the right, upon written notice to Roche, to
terminate Roche’s options to obtain

 

14

--------------------------------------------------------------------------------


 

such exclusive negotiation rights under Sections 5.1 and 5.2, to the extent such
options are unexercised at the [***]; or

 

(b)                                  Stressgen terminates the Second Generation
Product License pursuant to Section 4.7(d), then the such termination shall
cause the immediate termination of Roche’s options to obtain such exclusive
negotiation rights under Sections 5.1 and 5.2, to the extent such options are
unexercised as of [***]; or

 

(c)                                  [***] of SBC and Stressgen, Stressgen shall
have the right, upon written notice to Roche, to terminate Roche’s options to
obtain such exclusive negotiation rights under Sections 5.1 and 5.2, to the
extent such options are unexercised as of the execution of such Third Party
Collaboration Agreement.  As used herein, [***] the technology and intellectual
property Controlled by SBC and Stressgen relating to the use of the
immunostimulatory powers of heat shock proteins and recombinant technology to
fuse, or covalently link, a stress protein with a protein antigen to create a
single hybrid protein designed to trigger the immune system to recognize that
antigen.

 

ARTICLE 6

GRANT OF SECOND GENERATION PRODUCT RIGHTS TO ROCHE

 

6.1                               License Grant to Roche.  As of the Effective
Date (a) Stressgen grants, and shall cause its Affiliates to grant, to Roche a
non-exclusive, worldwide (excluding Canada) license, including a license under
the MIT Agreement, under the Stressgen Patent Rights and the Stressgen Know-How
to develop, manufacture, have manufactured, use, and import the Second
Generation Product for the GW Indication; and (b) SBC grants, and shall cause
its Affiliates to grant, to Roche a non-exclusive license, including a license
under the MIT Agreement, under the Stressgen Patent Rights and the Stressgen
Know-How to develop, manufacture, have manufactured, use, and import the Second
Generation Product in Canada for the GW Indication (collectively, the “Second
Generation Development License”).  The Second Generation Development License
shall terminate on March 31, 2005, unless extended

 

15

--------------------------------------------------------------------------------


 

as provided in Sections 6.2 and 6.3, or terminated as provided in
Sections 4.7(d) or 4.9.

 

6.2                               Roche Right to Maintain License.

 

(a)                                  On or before [***], Roche shall have the
right to maintain the Second Generation Development License by either (i) paying
to Stressgen [***] to maintain the Second Generation Development License until
[***], or (ii) paying to Stressgen [***] to maintain the Second Generation
Development License until the earlier of:  (A) Roche exercising its rights under
Section 6.3; or (B) [***], subject to Sections 4.7 and 4.9.  If Roche elects to
maintain the Second Generation Development License under clause (a) of the
preceding sentence, then, by paying to Stressgen an additional payment of [***],
Roche shall have the right to maintain the Second Generation Development License
until the earlier of:  (1) Roche’s exercising its rights under Section 6.3; or
(2) the earlier to occur of (a) [***]; or (b) [***]; or (c) [***].

 

(b)                                  If Roche does not maintain its Second
Generation Development License, either because (i) [***] it does not [***] or
[***] Roche does not [***], then the Second Generation License shall terminate.

 

6.3                               Right to Make Exclusive the Second Generation
Development License.

 

(a)                                  If the Second Generation Development
License has been maintained beyond [***] as provided in Section 6.2, then, by
payment to Stressgen of the one-time, nonrefundable amount of [***] by no later
than the first to occur of:  (i) [***]; or (ii) [***], Roche shall have the
right to retain such license, which shall become an exclusive worldwide license,
subject to Stressgen’s rights under Sections 4.7 and 4.9.

 

(b)                                  If Roche exercises its rights under this
Section 6.3 for payment of [***], Stressgen and SBC hereby grant to Roche the
exclusive right to use, import, manufacture, or have manufactured the Second
Generation Product; provided, however, that such grant shall in no way be
construed as impinging or otherwise

 

16

--------------------------------------------------------------------------------


 

affecting the rights of Stressgen and SBC to use, import, manufacture or have
manufactured the First Generation Product as provided in Article 3.

 

(c)                                  If the Second Generation Development
License has been maintained beyond [***] as provided in Section 6.2, and Roche
does not [***] by no later than the first to occur of:  (i) [***]; or
(ii) [***], then the Second Generation Development License shall terminate.

 

6.4                               Milestone Payments for Maintenance of
Exclusive License. If the Second Generation Development License has been made
exclusive as provided in Section 6.3, then Roche shall pay to Stressgen the
following one-time, nonrefundable amounts indicated below, within thirty (30)
days after the first occurrence for the Later Stage Second Generation Product of
each of the following events for GW Indications and receipt of an invoice from
Stressgen: 

 

Event

 

Payment (millions of
dollars)

 

 

 

1.  [***]

 

[***]

2.  [***]

 

[***]

3.  [***]

 

[***]

3.  [***]

 

[***]

Total:  

 

[***]

 

Roche shall promptly notify Stressgen in writing of the occurrence of the
specified event for the Second Generation Product.  Stressgen shall send Roche
an invoice of the relevant amount, and Roche shall pay Stressgen the invoiced
amount within thirty (30) days after receipt of the invoice.  All payments set
forth in this Section 6.4 shall be non-creditable, except payment 3, of which
[***] shall be creditable by Roche against sales-based payments owed Stressgen
pursuant to Section 6.10;

 

17

--------------------------------------------------------------------------------


 

provided, however, that in no event shall the sales-based payments owed to
Stressgen thereunder be reduced below [***] of that otherwise due and owing,
subject to Section 8.4.  If Roche does not pay such milestone amount within such
thirty (30) day period, then all rights granted under the Second Generation
Development License shall terminate.

 

6.5                               Exclusive Commercialization License.  If the
Second Generation Development License has been made exclusive as provided in
Section 6.3 and Roche timely makes all payments set forth in Section 6.4, then
effective only in such event, Stressgen hereby grants to Roche the exclusive
right to use, sell, offer to sell, market, promote and otherwise commercialize
the Second Generation Product for the GW Indication, which such license shall
extend, on a country-by-country basis, until the last to expire Valid Claim
covering the manufacture, use, sale, offer for sale or importation of the Second
Generation Product (the “Second Generation Commercial License”), unless earlier
terminated as provided hereunder.

 

6.6                               Diligent Efforts by Roche.  Following Roche’s
exercise of its rights under Section 6.3, Roche agrees to use Diligent Efforts
to develop, obtain Regulatory Approval for, and commercialize the Second
Generation Product.  In the event Roche determines that Roche or its Affiliates
is no longer able, or ceases to desire, to develop, obtain Regulatory Approval
for, or commercialize the Second Generation Product, for any reason, then Roche
shall so notify Stressgen in writing, and the Second Generation Commercial
License shall terminate.

 

6.7                               Stressgen Development Assistance.  Roche may
request that Stressgen conduct studies with respect to Second Generation Product
or other matters involving cofactors or other antigens.  If Stressgen has the
capacity at the time of such request, then Stressgen shall perform such studies
at an FTE rate of [***] per year.

 

6.8                               Rights to Expand Second Generation Commercial
License to Non-GW Indications.  If Roche obtains the Second Generation
Commercial License pursuant to Section 6.5, and in the further event that the
[***], Roche shall have the right to so notify Stressgen in writing that it
desires to expand the Second Generation

 

18

--------------------------------------------------------------------------------


 

Commercial License to include the right to [***] for one or more Non-GW
Indications. In such event, Stressgen agrees that it [***].

 

6.9                               Restrictions on Roche.

 

(a)                                  Unless and until Roche obtains the right to
develop the Second Generation Product for Non-GW Indications as provided under
Section 6.8, Roche shall not itself, nor shall it permit any third party to,
conduct any clinical trials of the Second Generation Product for Non-GW
Indications in the Territory, or  market, promote or advertise  the use of the
Second Generation Product for Non-GW Indications in the Territory, or use any
tradename, trademark or trade dress, in connection with the marketing and sale
of the Second Generation Product that is substantially similar to the Trademarks
so as to create a likelihood of confusion in the market place as to the origin
of the Second Generation Product, absent an agreement in writing by the Parties
to the contrary.  It is expressly understood and agreed by Roche that, even if
Roche exercises the Option, the foregoing restrictions shall remain in place
unless otherwise agreed in writing by Stressgen in order to permit Stressgen to
recognize the anticipated economic value of its license to Roche of the First
Generation Product pursuant to the Option and as contemplated under this
Agreement.

 

(b)                                  Roche hereby acknowledges that Articles II,
V, VII, VIII, IX, X, XII, XIII and XV of the MIT Agreement shall be binding upon
Roche, its Affiliates and their respective sublicensees as if each of them were
a party to the MIT Agreement.  In particular, Roche agrees and understands that
SBC’s exclusive rights, privileges and license under the MIT Agreement, and
therefore Roche’s sublicense under the MIT Agreement shall terminate upon
expiration or abandonment of all issued patents and filed applications within
the Patent Rights (as defined in the MIT Agreement), unless the MIT Agreement is
earlier terminated in accordance with the provisions of the MIT Agreement. 
Roche hereby acknowledges that SBC’s license under the MIT Agreement is expected
to terminate on [***].

 

(c)                                  The Second Generation Commercial License
granted to Roche hereunder shall include the right to grant sublicenses to its
Affiliates and Third Parties

 

19

--------------------------------------------------------------------------------


 

under such rights and licenses, in whole or in part.  If Roche grants such a
sublicense, Roche shall ensure that all of the applicable terms and conditions
of this Agreement shall apply to the Affiliate or Third Party sublicensee to the
same extent as they apply to Roche for all purposes.  Roche assumes full
responsibility for the performance of all obligations so imposed on such
Affiliate or Third Party sublicensee and will itself account to Stressgen for
all payments due under this Agreement by reason of such sublicense.  Any
sublicenses granted under the Second Generation Commercial License by Roche
shall terminate upon the earlier of the termination of the Second Generation
Commercial License or the termination of this Agreement.

 

6.10                        Target Product Sales-Based Payments.  Following the
first commercial sale of the Second Generation Product in the Territory, Roche
shall make payments to Stressgen based upon Net Sales of Second Generation
Product sold by Roche, its Affiliates or sublicensees (the “Roche Group”) in the
Territory as set forth in this Section 6.10, taking into account the adjustments
as provided in Article 8.  Such payments shall be calculated by multiplying the
following percentages by the following incremental annual worldwide Roche Group
Net Sales of the Second Generation Products in the Territory (all Net Sales
amounts in $ US million):

 

20

--------------------------------------------------------------------------------


 

Incremental annual worldwide
Net Sales

 

Percent (%) of Net Sales

 

 

 

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

Such sales-based payments shall be due and owing, on a country-by-country basis,
until the later of (i) expiration of the last to expire of the Stressgen Patent
Rights containing a Valid Claim in such country; or (ii) [***] from the First
Commercial Sale of the Second Generation Product in such country; provided,
however, that where the Second Generation Product is being sold under the
Trademark, in the event the Parties so agreed to such use of the Trademark,
Roche shall continue to owe to Stressgen sales based payments equal to [***] of
the Net Sales of the Second Generation Product by the Roche Group.

 

ARTICLE 7

PAYMENTS UPON EXERCISE OF THE OPTION

 

7.1                               Option Exercise Fee.  To exercise the Option,
Roche shall pay to Stressgen [***] (the “Option Exercise Fee”) by wire transfer
to such bank as Stressgen designates.

 

7.2                               First Generation Product Development Event
Payments.

 

(a)                                  If Roche exercises the Option, then Roche
shall pay to Stressgen the following one-time, nonrefundable and non-creditable
amounts, within thirty (30) days after the first occurrence of each of the
following events and receipt of an invoice from Stressgen (except as may be
otherwise provided in Section 7.2(b), with respect to

 

21

--------------------------------------------------------------------------------


 

the achievement by the First Generation Product of the respective event after
Option exercise:

 

Event

 

Payment
(millions of dollars)

 

1.

[Intentionally Omitted]

 

 

 

2.

[***]

 

[***]

 

3.

[***]

 

[***]

 

4.

[***]

 

[***]

 

5.

[***]

 

[***]

 

6.

[***]

 

[***]

 

7.

[***]

 

[***]

 

8.

[***]

 

[***]

 

 

Total:

 

 

[***]

 

 

(b)                                  Notwithstanding the foregoing, if US
Regulatory Approval for the first GW Indication is limited to either the [***]
or the [***], then the [***] referred to above shall be adjusted to be as
follows:  (i) in the case of the [***] only, [***]; and (ii) in the case of the
[***] only, [***].  If one of the mentioned indications not approved at such
time is later approved, then Roche shall at the time of approval pay a separate
event payment to Stressgen equal to the difference between [***] and the amount
already paid for the first of the [***] or the [***] to be approved, such
payment being due thirty (30) days after receipt by Roche of an invoice from
Stressgen.

 

(c)                                  If Roche elects to extend the period of
time in which to exercise its Option pursuant to Section 4.2, and if, during the
period extending from the Notice Period to the Extension Date,  Stressgen has a
Start of Phase III Clinical Trial with

 

22

--------------------------------------------------------------------------------


 

respect to the First Generation Product for either AIN, CIN, Leep Failure, or
HIV positive Patients, then Stressgen shall so inform Roche, and such trial
shall be deemed [***].

 

7.3                               Commercial Success Payments.  Roche shall pay
to Stressgen the following one time, nonrefundable and non-creditable amounts,
within thirty (30) days after the amount of cumulative worldwide Net Sales of
First Generation Products, Second Generation Products, or both, whichever is the
first to reach such Net Sales levels, referred to in the chart below has been
achieved by the Roche Group:

 

23

--------------------------------------------------------------------------------


 

Commercial Event

 

Amount (millions
of dollars)

Aggregate Net Sales of Target Products in the Territory equal [***] in a
calendar year

 

[***]

Aggregate Net Sales of Target Products in the Territory equal [***] in a
calendar year

 

[***]

Aggregate Net Sales of Target Products in the Territory equal [***] in a
calendar year

 

[***]

Aggregate Net Sales of Target Products in the Territory equal [***] in a
calendar year

 

[***]

 

Notwithstanding anything herein to the contrary, Roche shall make each of such
payments in this Section 7.3 only once for the first occurrence of a respective
event, whether for the First Generation Product alone, the Second Generation
Product alone, or the combination of the Target Products.  If Net Sales by the
Roche Group in a given calendar year surpass more than one milestone event
[***], then Stressgen shall be paid both milestones achieved during such
calendar year.  No sales by Stressgen during the Stressgen Sales Period shall be
included for purposes of determining the payments due under this Section 7.3.

 

7.4                               First Generation Product Sales-Based Payments
to Stressgen.

 

(a)                                  If Roche exercises the Option, then
commencing on the date Roche commences selling First Generation Product
following the Stressgen Sales Period, Roche shall make payments to Stressgen
based upon the Net Sales of First Generation Product sold by the Roche Group
within the U.S. and Canada, as set forth in this Section 7.4, taking into
account the adjustments as provided in Article 8.  In particular, Roche shall
pay to Stressgen sales-based payments calculated by multiplying [***] by the
annual Roche Group Net Sales of First Generation Product in the U.S. and Canada,
which such Net Sales shall be subject to adjustment as provided in

 

24

--------------------------------------------------------------------------------


 

Section 7.4(b) and Article 8.  In addition, following exercise by Roche of the
Option, and commencing on the date Roche first sells First Generation Product in
a country outside the U.S. and Canada, Roche shall pay to Stressgen sales-based
payments calculated by multiplying [***] by the annual Roche Group Net Sales of
First Generation Product outside the U.S. and Canada, which such Net Sales shall
be subject to adjustment as provided in Article 8.

 

(b)                                  Notwithstanding the rates set forth in
Section 7.4(a), if aggregate Net Sales for the last twelve (12) month period of
the Stressgen Sales Period are not equal to or greater than [***], Roche shall
make payments to Stressgen based upon Net Sales of the First Generation Product
sold by the Roche Group in the U.S. and Canada as set forth in this
Section 7.4(b), taking into account the adjustments as provided in Article 8. 
Such payments shall be calculated by multiplying the following percentages by
the following incremental annual  Roche Group Net Sales of the First Generation
Products in the United States and Canada (all Net Sales amounts in $ US
million):

 

Incremental Annual  Net Sales

 

Percent (%) of Net Sales

[***]

 

[***]

[***]

 

[***]

[***]

 

[***]

 

7.5                               Duration of Sales Based Payments.  A
sales-based payment to Stressgen under Section 7.4 shall be due on the Net Sales
of a given country for so long as Roche or its Affiliates or Sublicensees
continue to sell the First Generation Product in such country under a Trademark,
subject to the adjustments set forth in Article 8.

 

7.6                               Sales-Based Payments to Roche.  If Roche
exercises the Option, and during the Stressgen Sales Period, Stressgen shall owe
to Roche sales-based payments equal to [***] of annual Stressgen Net Sales;
provided, however, that where Roche did not exercise the Option following BLA
Approval but elected to extend its

 

25

--------------------------------------------------------------------------------


 

Option one year pursuant to Section 4.2, Stressgen shall owe to Roche
sales-based payments equal to [***] of annual Stressgen Net Sales.

 

ARTICLE 8

ADJUSTMENTS TO SALES-BASED PAYMENTS

 

8.1                               Adjustments Related to No Valid Claims. 
Subject to Section 8.4, for each country of the Territory in which no Valid
Claim exists for the relevant Target Product, the sales-based payment owed with
respect to such Net Sales shall be one-half the amount otherwise due and owing
to Stressgen as provided in Section 6.10 and Section 7.4 respectively.

 

8.2                               Adjustments Related to Third Party
Competition.

 

(a)                                  If (i) a Third Party is selling a
Competitive Product, and (ii) Roche has an obligation to make sales-based
payments under this Agreement with respect to Net Sales of such Target Product
in such country, and (iii) in such country, sales of units of Competitive
Products in aggregate total at least [***] of the aggregate sales of units of
Competitive Products and the Target Product at issue as measured at the end of a
full calendar year, then Roche shall have the right to reduce by [***] any
sales-based payments otherwise owed on Roche Group Net Sales of such Target
Product in such country prior to such occurrence if no Competitive Product
existed in such country, subject to Section 8.4.  As used in this
Section “Competitive Product” shall mean, with respect to a given Target Product
sold in a given country of the Territory by the Roche Group, a product sold by a
Third Party in such country the regulatory approval for which in such country
specifically refers to and relies upon the Regulatory Approval dossier for such
Target Product in such country.

 

(b)                                  Notwithstanding Section 8.2(a), following
(i) the [***] of the last to expire of the Stressgen Patent Rights [***] or
(ii) the later of (A) expiration of the last to expire of the Stressgen Patent
Rights containing a Valid Claim [***] or (B) ten (10) years from the First
Commercial Sale of the First Generation Product in the [***]; if Roche
determines that the marketing and selling of the First Generation Product is no
longer

 

26

--------------------------------------------------------------------------------


 

economically viable for Roche, in each of [***], on the one hand, or [***] on
the other hand, then Roche shall have the right, upon written notice to
Stressgen, to obligate Stressgen to either (1) [***] as the case may be, at
“fair market value” (as defined below) or (2) agree that the sales-based
payments owed to Stressgen pursuant to Section 7.4 be terminated.  If Roche
continues to market and sell the First Generation Product under the Trademark in
a country, then, in lieu of the sales-based payments under Section 7.4, Roche
shall pay Stressgen [***] of Net Sales in such country, unless Stressgen owes a
royalty payment to MIT in such country pursuant to the MIT Agreement, in which
case such sales-based payments would be [***] of Net Sales for so long as such
royalty obligation to MIT applies.  As used herein “fair market value” shall be
determined by the Parties in good faith negotiations, based upon a multiple of
Net Sales of the First Generation Product [***] as the case may be.  If the
Parties cannot agree on such multiple, then they shall retain a mutually agreed
upon neutral Third Party valuation expert to determine such multiple, and the
fees of such valuation expert shall be shared by the Parties equally.

 

8.3                               Adjustments Related to Third Party Payments. 
Roche shall pay and be responsible for the entire consideration owed to any
Third Party pursuant to the terms of any licensing arrangement entered into by
Roche after exercising its Option or with respect to the Second Generation
Product related to a Third Party Right, but shall keep Stressgen informed as
reasonably requested by Stressgen regarding progress of negotiations with such
Third Party regarding such licensing arrangement.  Stressgen shall be solely
responsible for paying the entire consideration owed to any Third Party pursuant
to the terms of any licensing arrangement entered into by Stressgen before Roche
exercising its Option.  Roche shall have the right to deduct a maximum of [***]
of the consideration actually paid to a Third Party with respect to such Third
Party Right (“Deductible Consideration”) from payments otherwise due and payable
by Roche to Stressgen under Section 6.10 or Section 7.4, solely to the extent
such Deductible Consideration is allocable, in good faith, to HspE7.  In no
event shall the sales-based payment owed to Stressgen be reduced pursuant to
this Section 8.3 in any given year below [***] of that otherwise due and owing,
subject further to Section 8.4.  As used herein, “Third Party Right” shall mean
a patent owned or controlled by a Third Party

 

27

--------------------------------------------------------------------------------


 

under which Roche or its Affiliate obtains a license to use, offer for sale,
sell or import Target Product in the country following an opinion of competent
legal counsel or an agreement of the Parties that risk exists that a court could
find that the use, offer for sale, sale or import of HspE7 in such country
infringes such patent in the absence of such license.

 

8.4                               Maximum Adjustments.  For so long as SBC owes
to MIT a royalty pursuant to the MIT Agreement, in no event shall Roche, for any
Target Product in any country in the Territory, reduce the amount payable to
Stressgen hereunder to less than [***] of Net Sales of such Target Product, on
account of adjustments under this Article 8.

 

8.5                               Payments Under the MIT Agreement. 
Notwithstanding anything to the contrary herein, the Parties acknowledge that
SBC and MIT have entered into the MIT Agreement, as it is and may be further
amended.  Stressgen or SBC, as the case may be, shall directly pay MIT any
amounts due to MIT under such agreement, and such amounts shall not affect or be
offset against the sales-based payments owing from Roche to Stressgen under this
Agreement.

 

8.6                               Combination Products.  If Roche or its
Affiliates sell a Target Product that is comprised of the Target Product as well
as other pharmaceutically active agent(s) (a “Combination Product”), then the
Parties shall meet approximately one (1) year prior to the anticipated
commercial launch of such Combination Product to negotiate in good faith and
agree to an appropriate adjustment to Net Sales to reflect the relative
significance and value of the Target Product and the other pharmaceutically
active agent(s) contained in the Combination Product.  If, after good faith
negotiations (not to exceed ninety (90) days), the Parties cannot agree to an
appropriate adjustment, Net Sales shall equal Net Sales of the Combination
Product multiplied by a fraction, the numerator of which is the reasonable fair
market value of the Target Product and the denominator of which is the
reasonable fair market value in the aggregate, of all pharmaceutically active
agents contained in the Combination Product.

 

28

--------------------------------------------------------------------------------


 

ARTICLE 9

PAYMENT, REPORTING, AUDITING

 

9.1                               Currency and Conversion.

 

(a)                                  All payments made and amounts owed under
this Agreement shall be in U.S. Dollars.

 

(b)                                  Whenever calculation of Net Sales requires
conversion from any foreign currency, Roche shall convert the amount of Net
Sales in foreign currencies as computed in Roche’s central Swiss Francs Sales
Statistics for the countries concerned.  Roche shall first convert the amount of
Net Sales into Swiss Francs and then into U.S. Dollars, using the average
year-to-date rate of exchange for such currencies as retrieved from the Reuters’
system for the applicable period, in accordance with Roche’s then current
standard practices.  Whenever calculation of Net Sales requires conversion from
any foreign currency , Stressgen shall convert the amount of Net Sales directly
into U.S. Dollars, using the average rate of exchange for such currencies
published in the Wall Street Journal for the applicable period, in accordance
with Stressgen’s then current standard practices

 

(c)                                  For sublicensees in a country, when
calculating the Net Sales, the sublicensee shall report to Roche the amount of
such sales within thirty (30) days from the end of the reporting period, after
having converted each applicable monthly sales in foreign currency into Swiss
Francs using the average rate of exchange published in the Wall Street Journal
(or some other source agreed upon by the Parties for any particular country) for
each respective month of the reporting period.

 

9.2                               Sales-Based Payments.  Each Party shall
calculate sales-based payments owed to the other Party pursuant to this
Agreement quarterly as of March 31, June 30, September 30 and December 31 (each
being the last day of a reporting

 

29

--------------------------------------------------------------------------------


 

period).  Each Party shall pay such payments quarterly within sixty (60) days
after the end of each reporting period in which Net Sales occur during the Term.

 

With each such payment, the paying Party shall deliver to the other Party the
following information:

 

(a)                                  Adjusted Gross Sales for Target Product;

 

(b)                                  Net Sales for Target Product; and

 

(c)                                  Sales-based payments due to such Party for
the reporting period.

 

If a Party does not pay to the other Party any amounts due under this Agreement
within the applicable time period set forth herein, then such payment shall bear
interest, to the extent permitted by applicable law, at the average one-month
London Interbank Offered Rate (LIBOR) as reported by Datastream (or a successor
or similar organization) from time to time, calculated on the number of days
such a payment is overdue.

 

9.3                               Taxes.

 

(a)                                  Stressgen or SBC, as the case may be, shall
pay all applicable taxes levied on account of payments accruing or made to
Stressgen under this Agreement.  Roche shall pay all applicable taxes levied on
account of payments accruing or made to Roche under this Agreement.

 

(b)                                  If provision is made in law or by
regulation of any country for withholding of taxes of any type, levies or other
charges with respect to any amounts payable under this Agreement to a Party, the
other Party (the “Responsible Party”) shall promptly pay such tax, levy or
charge for and on behalf of the other Party to the proper governmental
authority, and shall promptly furnish the other Party with receipt of such
payment.  The Responsible Party shall have the right to deduct any such tax,
levy or charge actually paid from payment due the other Party or be promptly
reimbursed by the other Party if no further payments are due to such Party. 
Each Party agrees to assist the other Party in claiming exemption from such
deductions or withholdings under

 

30

--------------------------------------------------------------------------------


 

double taxation or similar agreement or treaty from time to time in force and in
minimizing the amount required to be so withheld or deducted.

 

9.4                               Blocked Countries.  If by reason of law Roche
is unable to convert to U.S. Dollars a portion of the amount due by Roche under
this Agreement, then Roche shall notify Stressgen in writing and Stressgen shall
have the right to receive such portion and, upon written request from Stressgen,
Roche shall pay to Stressgen such portion, in the currency of any other country
designated by Stressgen and legally available to Roche.

 

9.5                               Accounting.

 

(a)                                  Each Party shall maintain and cause its
Affiliates and sublicensees to maintain books of account containing all
particulars that may be necessary for the purpose of calculating all payments
under this Agreement.  Such books of account shall be kept at their principal
place of business. Each Party shall have the right to engage the other Party’s
independent, certified public accountant to perform, on behalf of the first
Party, an audit, conducted in accordance with International Accounting Standards
of such books and records of the other Party’s and its Affiliates and
sublicensees as is necessary to confirm any amounts payable to the auditing
Party under this Agreement for the period or periods requested by the auditing
Party and the correctness of any report or payments made under this Agreement.

 

(b)                                  Such audits shall be conducted during
normal business hours upon reasonable prior written notice from the auditing
Party (minimum of thirty (30) days) in such a manner as to not unnecessarily
interfere with the other Party’s normal business activities, and shall include
results of no more than three (3) preceding calendar years prior to audit
notification.  The auditing Party shall have a right to request from the
independent certified public accountant full access to review all work papers
and supporting documents pertinent to such audit.

 

(c)                                  Such audit shall not occur more frequently
than once per calendar year nor more frequently than once with respect to
records covering any specific period of time.  Notwithstanding the preceding, if
the auditing Party reasonably believes, after

 

31

--------------------------------------------------------------------------------


 

reviewing information received from the other Party’s independent public
accountant, that an additional audit is appropriate to address an apparent
discrepancy between such Party’s returns and other information as is necessary
for reporting hereunder, the auditing Party shall have the right, by an audit
specialty firm acceptable to the other Party, employed by the auditing Party and
at its own expense, to perform such necessary audit procedures.

 

(d)                                  The use of all information, data, documents
and abstracts referred above shall be for the sole purpose of verifying
statements or compliance with this Agreement, shall be treated as the audited
Party’s Confidential Information subject to the obligations of this Agreement
and, except in the event of a dispute between the Parties regarding amounts
payable hereunder or the results of any audit, need not be retained more than
three (3) years from the end of the calendar year to which each shall pertain. 
Audit results shall be shared by Roche and Stressgen.

 

(e)                                  If any audit hereunder reveals an
underpayment, the audited Party shall promptly make up such underpayment, and if
such underpayment is more than five percent (5%), together with accrued interest
calculated in accordance with Section 9.2.  The auditing Party shall bear the
full cost of any audit under this Section 9.5, unless such audit discloses an
underpayment by the other Party of more than five percent (5%) of the amount
owed hereunder, in which case it shall bear the full cost of such audit as
performed by its independent, certified public accountant, and/or such
independent audit firm as may be used pursuant to Subsection (c) above.

 

(f)                                    The failure of the Party to which a
payment is made hereunder to request verification of any payment calculation
during which corresponding records are required to be retained under this
Section 9.5 shall be considered acceptance of such reporting by that Party.

 

32

--------------------------------------------------------------------------------


 

ARTICLE 10

COORDINATION OF THE PARTIES; EXCHANGE OF INFORMATION

 

10.1                        General.  The Parties acknowledge and agree that it
is in their common interests to keep one another generally apprised, from time
to time, of their respective activities with respect to the First Generation
Product and Second Generation Product development and commercialization, given
the Parties’ respective obligations to various regulatory authorities, and in
light of Roche’s Option, and in the event Roche elects not to exercise the
Option, but to proceed with only the Second Generation Product; but not to the
extent such information exchange would impact the confidentiality obligations of
either Party with respect to any Third Parties.  To that end, the Parties agree
on the information exchange and coordination provisions set forth in this
Article 10.

 

10.2                        Appointment of Liaisons.  Promptly after the
Effective Date, each Party shall appoint an individual to act as the Liaison
from that Party with respect to the other Party, and shall inform the other
Party of the identity of such Liaison.

 

10.3                        Responsibilities of Liaisons.  The Liaisons shall
undertake and be responsible for coordinating any periodic communications as may
be required or reasonably requested between the Parties relating to their
activities under this Agreement.  In addition, prior to Roche’s exercise of the
Option (provided it has not been terminated) and during any period of time
during which Roche maintains the Second Generation Development License, the
Liaisons shall meet at least quarterly (or at such frequency as the Parties may
later agree) to discuss (A) technical and scientific progress with respect to
Stressgen’s First Generation Product development efforts and Roche’s Second
Generation Product development efforts; and (B) the status of Stressgen’s
efforts to commercialize the First Generation Product in the Territory,
including general information related to whether and to what extent Stressgen is
in negotiations with respect to a Third Party Collaboration Agreement.

 

10.4                        Pharmacovigilance Agreement.  The Parties further
agree that, prior to the first to occur of (i) Roche’s filing of an IND with
respect to the Second Generation Product, or (ii) the first dosing in man of the
Second Generation Product,  they will enter

 

33

--------------------------------------------------------------------------------


 

into a Pharmacovigilance Agreement to coordinate information with respect to
safety, adverse events and the right with respect to the First Generation
Product and the Second Generation Product to ensure that each Party is able to
comply with its obligations to any and all regulatory authorities with respect
to the respective products.

 

10.5                        Effect of No Option Exercise.  The Parties also
agree and acknowledge that it may be the case that Roche elects not to exercise
the Option, but nonetheless proceeds with development and commercialization of
the Second Generation Product.  In light of the foregoing sentence, Roche agrees
that it shall endeavor in good faith to develop and commercialize the Second
Generation Product so as to be distinguishable in the market from the First
Generation Product and thereby to minimize market confusion with respect to the
prescription and use of the Second Generation Product and the First Generation
Product.

 

ARTICLE 11

INTELLECTUAL PROPERTY

 

11.1                        Ownership of Intellectual Property.  As between the
Parties, Stressgen or SBC, as the case may be, shall own all Stressgen
Inventions, Roche shall own all Roche Inventions, and Stressgen and Roche shall
jointly own all Joint Inventions, if any. Except to the extent any Joint
Invention is exclusively licensed by one Party to the other Party hereunder,
each Party shall have the right to practice Joint Inventions, and to grant
licenses to Affiliates and Third Parties under Patents claiming Joint
Inventions, without the other party’s consent and without any duty to account to
the other Party with respect thereto.  Each Party shall require all of its
employees to assign all inventions related to Target Products made by them to
such Party.

 

11.2                        Patent Prosecution and Maintenance.  The Parties,
through the Liaisons, shall discuss in good faith the preparation, filing and
maintenance of any patent applications and patents issuing therefrom with
respect to any Joint Inventions, including which Party should take the lead with
respect to such activities, and the sharing of costs associated therewith.

 

34

--------------------------------------------------------------------------------


 

11.3                        Covenant Not to Sue.  Roche hereby covenants that no
Patent covering or claiming any invention made or created by or on behalf of
Roche or its Affiliates in the conduct of development of the Second Generation
Product shall be asserted against Stressgen, its Affiliates or sublicensees, or
any of their successors, with regard to the making, using, selling, offering for
sale, or importing of the First Generation Product in the Territory.

 

ARTICLE 12

CONFIDENTIAL INFORMATION

 

12.1                        Non-Disclosure and Non-Use.  In carrying out rights
and obligations under this Agreement, the Parties may share proprietary
information (“Confidential Information”) with each other.  A Party receiving
Confidential Information under this Agreement (“Recipient”) from the other
disclosing Party (“Discloser”) shall maintain such Confidential Information as
follows:

 

During the Term, the Recipient agrees, with respect to Confidential Information
it receives:

 

(a)                                  not to use such Confidential Information
for any purpose other than in connection with the purpose of carrying out its
rights and obligation under this Agreement;

 

(b)                                  to treat such Confidential Information as
it would its own information of the same nature and importance, and in any
event, to use no less than a reasonable degree to care to protect the
proprietary nature of such Confidential Information; and

 

(c)                                  to take all reasonable precautions to
prevent the disclosure of such Confidential Information to any non-Affiliate
Third Party without the prior written consent of the Discloser.

 

12.2                        Exceptions.  A Recipient shall be relieved of any
and all obligations under Section 12.1 regarding Confidential Information which:

 

35

--------------------------------------------------------------------------------


 

(a)                                  was known to the Recipient or its Affiliate
prior to receipt hereunder; or

 

(b)                                  as demonstrated by the Recipient by
competent written proof, is independently generated by the Recipient or its
Affiliate by persons who have not had access to or knowledge of the Confidential
Information disclosed hereunder; or

 

(c)                                  at the time of disclosure by the Discloser
to the Recipient, was generally available to the public, or which after
disclosure hereunder becomes generally available to the public through no fault
attributable to the Recipient; or

 

(d)                                  is hereafter made available to the
Recipient or its Affiliate for use and unrestricted disclosure by the Recipient
from any Third Party having a right to do so.

 

12.3                        Authorized Disclosure.  Nothing in this Agreement
shall prohibit disclosure by a Party of Confidential Information received from
the other Party to its consultants, sublicensees, investment bankers, potential
strategic partners, advisors, clinical investigators and contract manufacturers,
if any, but only on a need to know basis for purposes provided for in this
Agreement, provided such disclosure occurs pursuant to a written confidentiality
agreement containing provisions substantially as protective as those of this
Article.

 

The restrictions set forth in this Article shall not prevent disclosure to the
extent required pursuant to a judicial or governmental order, provided that the
Recipient gives the Discloser sufficient notice to permit the Discloser to seek
a protective order or other similar order with respect to such Confidential
Information.

 

This Agreement supercedes the Confidentiality provisions of the Prior
Agreement.  All information exchanged thereunder shall be deemed Confidential
Information under this Agreement and shall be subject to this Article 12.

 

12.4                        Survival.  This Article 12 shall survive any
termination or expiration of this Agreement for a period of ten (10) years.

 

36

--------------------------------------------------------------------------------


 

ARTICLE 13

PUBLICATION AND PRESS RELEASE

 

13.1                        Publications.  Unless and until Roche exercises the
Option, Roche shall not publish (publish shall include all disclosures,
including oral, written or otherwise) the results of any non-clinical studies or
clinical trials related to the First Generation Product without the opportunity
for reasonable prior review by Stressgen. Roche agrees, upon written request
from Stressgen, not to so publish such results either (i) until Stressgen is
given up to thirty (30) days from the date of such written request to seek
appropriate patent protection for any material in such publication or
presentation which it reasonably believes is patentable; or (ii) where Stressgen
believes in good faith that the publication of such data would have an adverse
effect on the development, Regulatory Approval for, or commercialization of, the
First Generation Product.  Stressgen also shall have the right to require
deletion of its Confidential Information that may be in any such proposed
publication, prior to such publication.  If Roche exercises its Option, then all
proposed publications shall be handled through the Joint Commercialization
Committee described in Appendix A.  If Roche wishes to publish the results of
non-clinical studies or clinical trials related to the Second Generation
Product, then the Liaisons from both Parties shall establish a committee to
handle such proposed publications, it being understood that where Stressgen
believes in good faith that the publication of such data would have an adverse
effect on the development, Regulatory Approval for, or commercialization of, the
First Generation Product, Roche shall not have the unilateral right to publish
such results.

 

13.2                        Press Release; Public Disclosure of Agreement.  The
Parties shall issue a mutually agreed upon joint press release promptly
following the Effective Date with respect to this Agreement.  Stressgen and
Roche will jointly discuss and agree in writing on any statement to the public
regarding this Agreement, subject in each case to disclosure otherwise required
by law or regulation as determined in good faith by each Party.  When a Party
elects to make any such statement it will give the other Party at least five (5)
day’s notice, unless disclosure is required by law, or any listing or trading
agreement concerning its publicly traded securities, in a shorter period of
time, to the

 

37

--------------------------------------------------------------------------------


 

other Party to review and comment on such statement.  Notwithstanding the
foregoing, either Party shall have the right to publicly disclose information
regarding this Agreement or the Parties’ activities hereunder, to the extent
such information has already been made publicly available in a manner consistent
with this Section 13.2.

 

ARTICLE 14

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

14.1                        Mutual Representations and Warranties.  Each Party
hereby represents and warrants, that, as of the Effective Date, it has the full
right and authority to enter into this Agreement, and that it is not aware of
any impediment that would inhibit its ability to perform its obligations under
this Agreement.

 

14.2                        No Other Representations or Warranties.  EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT, THE FOREGOING REPRESENTATION AND WARRANTY
IS IN LIEU OF, AND EACH PARTY EXPRESSLY DISCLAIMS, ANY AND ALL REPRESENTATIONS
AND WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION,
WARRANTIES OF DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR
ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES.  IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR SPECIAL, INDIRECT, INCIDENTAL,
PUNITIVE OR CONSEQUENTIAL DAMAGES ARISING OUT OF THIS AGREEMENT; provided,
however, that the foregoing shall not be construed to limit either Party’s
indemnification obligations under Article 16.

 

ARTICLE 15

TERM AND TERMINATION

 

15.1                        Term.  The Term of this Agreement shall commence
upon the Effective Date.  Unless this Agreement is terminated sooner as provided
in this Article, this Agreement shall continue in full force and effect until
the date on which both the Option and the Second Generation Development License
have expired without exercise or have terminated early; provided, however, that
where the Second Generation

 

38

--------------------------------------------------------------------------------


 

Commercial License has been granted pursuant to Section 6.5, this Agreement
shall continue, on a country-by-country basis, in full force and effect until no
payment obligations under this Agreement are or will become due with respect to
Net Sales of the Second Generation Product in such country, at which time all
the rights and licenses granted to Roche by Stressgen under Article 6 of this
Agreement for the Second Generation Product shall automatically become
non-exclusive, irrevocable and fully-paid.

 

15.2                        Breach.  A Party (“non-breaching party”) shall have
the right, in addition to any other rights and remedies, to terminate this
Agreement in the event the other Party (“breaching party”) is in breach of any
of its material obligations under this Agreement.  The non-breaching party shall
provide written notice to the breaching party, which notice shall identify the
breach and the countries in which the non-breaching party intends to have this
Agreement terminate.  The breaching party shall have a period of sixty (60) days
after such written notice is provided to cure such breach.  If such breach is
not cured within the relevant period, this Agreement, and the rights set forth
herein, shall terminate.

 

The waiver by either Party of any breach of any term or condition of this
Agreement shall not be deemed a waiver as to any subsequent or similar breach.

 

15.3                        Termination by Roche of Second Generation Product
License.  At any time during the Term, Roche shall have the right to terminate
the license granted to Roche pursuant to Section 6.1 or 6.5 in its entirety, or
on a country-by-country basis at any time by providing one hundred and eighty
(180) days’ prior written notice to Stressgen identifying, as applicable, the
countries in which Roche intends to terminate such license.  Upon any
termination of the Second Generation Development License by Roche in its
entirety or in a country pursuant to this Section 15.3, all rights and licenses
granted by Stressgen to Roche under this Agreement (or, as applicable, in the
country) with respect to the Second Generation Product shall terminate on the
effective date of such termination.  Notwithstanding the foregoing, in the event
Roche terminates the Second Generation Development License or Second Generation
Commercial License

 

39

--------------------------------------------------------------------------------


 

under this Section 15.3, and if Roche at such time continues to market and sell
the Second Generation Product, it shall nonetheless owe to Stressgen the sales
based payments as set forth in Section 6.10 for such time as provided in that
Section.

 

15.4                        Accrued Rights; Surviving Rights and Obligations. 
Expiration or termination of this Agreement by a Party, for any reason, will not
relieve either Party of any obligation accruing prior to such expiration or
termination.  Except as set forth below or as expressly set forth elsewhere in
this Agreement, the obligations and rights of the Parties under the following
provisions of this Agreement shall survive expiration or termination of this
Agreement to the extent that the survival of such rights or obligations are
necessary to permit their complete fulfillment or discharge: Section 9.5, 13.1,
18.4, and Articles 11, 12, 15, 16 and 17.

 

ARTICLE 16

INDEMNIFICATION

 

16.1                        Indemnification by Stressgen.  Unless otherwise
provided herein, Stressgen and SBC agree to indemnify, hold harmless and defend
Roche and its directors, officers, employees and agents from and against any and
all suits, claims, actions, demands, liabilities, expenses and/or loss, cost of
defense (including without limitation attorneys’ fees, court costs, witness
fees, damages, judgments, fines and amounts paid in settlement) (“Losses”) and
any other amounts Roche becomes legally obligated to pay to a Third Party,
including MIT because of any claim or claims against it to the extent that such
claim or claims arise out of the use, development, handling or commercialization
of the any First Generation Product by or on behalf of Stressgen, its Affiliates
or agents, but only to the extent such Losses do not result from the negligence
or misconduct or failure to act of Roche, its agents or sublicensees.

 

16.2                        Indemnification by Roche.  Unless otherwise provided
herein, Roche shall indemnify, hold harmless and defend Stressgen and SBC and
their directors, officers, employees and agents from and against any and all
Losses, and any amounts Stressgen or SBC becomes legally obligated to pay to a
Third Party, including MIT, because of any claim or claims against it to the
extent that such claim or claims arise

 

40

--------------------------------------------------------------------------------


 

out of the use, development, handling, storage, manufacture, sale or other
disposition of the Second Generation Product conducted by or on behalf of the
Roche Group, other than Stressgen or SBC, but only to the extent such Losses do
not result from to the negligence or misconduct or failure to act of Stressgen
or SBC.

 

16.3                        Procedure.  In the event of a claim by a Third Party
against a Party entitled to indemnification under this Agreement (“Indemnified
Party”), the Indemnified Party shall promptly notify the other Party
(“Indemnifying Party”) in writing of the claim and the Indemnifying Party shall
undertake and solely manage and control, at its sole expense, the defense of the
claim and its settlement.  The Indemnified Party shall cooperate with the
Indemnifying Party, including, as requested by the Indemnifying Party entering
into a joint defense agreement.   The Indemnified Party may, at its option and
expense, be represented in any such action or proceeding by counsel of its
choice.  The Indemnifying Party shall not be liable for any litigation costs or
expenses incurred by the Indemnified Party without the Indemnifying Party’s
written consent.  The Indemnifying Party shall not settle any such claim unless
such settlement fully and unconditionally releases the Indemnified Party from
all liability relating thereto, unless the Indemnified Party otherwise agrees in
writing.

 

16.4                        Insurance.  Each Party, at its own expense, shall
maintain product liability insurance, or self-insure, in an amount consistent
with industry standards during the Term.  Each Party shall provide fifteen (15)
days prior written notice to any material change in its insurance program.

 

ARTICLE 17

DISPUTE RESOLUTIONS AND GOVERNING LAW

 

17.1                        Disputes.  Unless otherwise set forth in this
Agreement, if a dispute arises under this Agreement among the Parties, then the
Parties shall refer such dispute to the respective Executive Officers, and such
Executive Officers shall attempt in good faith to resolve such dispute.  If the
Parties are unable resolve a given dispute pursuant to Section 17.1 within sixty
(60) days of referring such dispute to the Executives, then either Party shall
have all rights at law or in equity to pursue such dispute.

 

41

--------------------------------------------------------------------------------


 

17.2                        Governing Law.  The Parties have made this Agreement
in accordance with the laws of New York, which laws shall govern this Agreement
and under which laws construction of this Agreement shall occur, without regard
to its choice of law principles.

 

ARTICLE 18

 

MISCELLANEOUS

 

18.1                        Agency.  Neither of the Parties is an employee,
agent or representative of the other Party for any purpose.  Each of the Parties
is an independent contractor, not an employee or partner of the other Party. 
Neither of the Parties shall have the authority to speak for, represent or
obligate the other Parties in any way without prior written authority from the
other Parties.

 

18.2                        Entire Agreement.  This Agreement embodies the
entire understanding of the Parties with respect to the subject matter hereof
and supercedes all previous communications, representations or understandings,
and agreements, whether oral or written, between the Parties relating to the
subject matter hereof.

 

18.3                        Amendment.  No amendment or modification hereof
shall be valid or binding upon the Parties unless made in writing and signed by
authorized signing officers of both Parties expressly stating that it is
intended to amend or modify this Agreement.

 

18.4                        Assignment.  This Agreement shall not be assigned or
transferred in part or in whole by any Party without the prior written consent
of the other; provided, however, that either Party, without notice and at any
time for any reason, may assign or transfer this Agreement in whole or in part
to (a) any of its Affiliates who agree to be bound by the terms and conditions
of this Agreement or (b) any successor of such Party as part of consolidation or
merger, corporate reorganization or sale of all or substantially all of its
business assets to which this Agreement relates (provided that intellectual
property rights of the acquiring party to such transaction, if other than one of
the Parties to this Agreement, shall not be included in the technology licensed
hereunder).  In the

 

42

--------------------------------------------------------------------------------


 

event of assignment or transfer to an Affiliate, the Party making the assignment
will remain liable and responsible for the performance and observance of all its
duties and obligations hereunder.  The rights and obligations of the Parties
under this Agreement shall be binding upon and inure to the benefit of the
successors and permitted assigns of the Parties.  Any assignment not in
accordance with this Agreement shall be void.

 

18.5                        Notices.  Any notice or other communication under
this Agreement, unless otherwise specified, shall be in writing and provided
when delivered to the addressee at the address listed below (a) on the date of
delivery if delivered in person or (b) three (3) days after mailing to the other
Party by express mail or overnight delivery service, which obtains a signed
receipt:

 

In the case of Stressgen or SBC:

 

Stressgen Biotechnologies, Inc.

10241 Wateridge Circle Drive

Suite C200

San Diego, California  92121

USA

Attn:  General Counsel

 

With a copy to:

 

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA  94306

Attn:  Barbara A. Kosacz, Esq.

 

In the case of Roche:

 

F.Hoffmann-La Roche Ltd

Grenzacherstrasse 124

CH-4070

Basel, Switzerland

Attn:  Corporate Law

 

and

 

Hoffmann-La Roche Inc.

340 Kingsland Street

Nutley, New Jersey 07110

Attn:  Corporate Secretary

 

43

--------------------------------------------------------------------------------


 

Either Party may change its address for communications by a notice in writing to
the other Party in accordance with this Section.

 

18.6                        Force Majeure.  Any prevention, delay or
interruption of performance (collectively “Delay”) by any Party under this
Agreement shall not be a breach of this Agreement if and to the extent caused by
occurrences beyond the reasonable control of the Party affected by the force
majeure, including but not limited to acts of God, embargoes, governmental
restrictions, terrorism, strikes or other concerted acts of workers, fire,
flood, earthquake, explosion, riots, wars, civil disorder, rebellion or
sabotage.  The affected Party shall immediately notify the other Party upon the
commencement and end of the Delay.  During the Delay, any time for performance
hereunder by either Party shall extend by the actual time of Delay. If the Delay
resulting from the force majeure exceeds six (6) months, the other Party, upon
written notice to the affected Party, may elect to (a) treat such Delay as a
material breach, or (b) extend the term of this Agreement for an amount of time
equal to the Delay.

 

18.7                        Severability.  If a court of competent jurisdiction
holds any term or condition of this Agreement unenforceable for any reason,
interpretation of such term or condition shall, if possible, achieve the intent
of the Parties to this Agreement.  If not capable of such interpretation, the
Parties shall in good faith seek to agree on an alternative provision reflecting
the intent of the Parties which is enforceable.  In such event, all other terms,
conditions and provision of this Agreement shall be valid and enforceable to the
full extent.

 

18.8                        No Right to Use Names.  Except as otherwise provided
herein, this Agreement provides no grant of right to a Party, express or
implied, to use in any manner the trademarks, trade names, trade dress or house
marks of the other Party or its Affiliates.

 

18.9                        Bankruptcy.  All rights and licenses granted under
or pursuant to this Agreement by Roche or Stressgen are, and will otherwise be
deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy Code,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code.  The Parties

 

44

--------------------------------------------------------------------------------


 

agree that the Parties, as licensees of such rights under this Agreement, will
retain and may fully exercise all of their rights and elections under the U.S.
Bankruptcy Code.  The Parties further agree that, in the event of the
commencement of a bankruptcy proceeding by or against either Party under the
U.S. Bankruptcy Code, the Party hereto that is not a party to such proceeding
will be entitled to a complete duplicate of (or complete access to, as
appropriate) any such intellectual property and all embodiments of such
intellectual property, and same, if not already in their possession, will be
promptly delivered to them (a) upon any such commencement of a bankruptcy
proceeding upon their written request therefor, unless the Party subject to such
proceeding elects to continue to perform all of its obligations under this
Agreement, or (b) if not delivered under (a) above, following the rejection of
this Agreement by or on behalf of the Party subject to such proceeding upon
written request therefor by the non-subject Party.

 

18.10                 Interpretation.  All headings are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement. This Agreement incorporates all exhibits as a part of this Agreement
by reference.  The term “including” (or any variation thereof such as “include”)
shall be without limitation.  All dollar amounts referred to in this Agreement
are in US dollars.

 

18.11                 Counterparts.  The Parties may execute this Agreement in
counterparts, each of which the Parties shall deem an original, but all of which
together shall constitute one and the same instrument.

 

18.12                 Waiver.  A waiver of any default, breach or non-compliance
under this Agreement is not effective unless signed by the Party to be bound by
the waiver.  No waiver will be inferred from or implied by any failure to act or
delay in acting by a Party in respect of any default, breach, non-observance or
by anything done or omitted to be done by the other Party.  The waiver by a
Party of any default, breach or non-compliance under this Agreement will not
operate as a waiver of that Party’s rights under this Agreement in respect of
any continuing or subsequent default, breach or non-compliance (whether of the
same or any other nature).

 

45

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement in duplicate
originals by their proper officers as of the date and year first above written.

 

STRESSGEN DEVELOPMENT CORPORATION

F. HOFFMANN-LA ROCHE LTD

 

 

 

 

By:

 /s/ Donna Stoute

 

By:

 /s/ M. Mulqueen

/s/ B. Bollon

 

Name:

 Donna Stoute

 

Name:

 M. Mulqueen

B. Bollon

 

Title:

 Assistant Secretary

 

Title:

 Head of Operations

EVP, PL

 

 

 

 

 

STRESSGEN BIOTECHNOLOGIES CORPORATION

HOFFMANN-LA ROCHE INC.

 

 

 

 

By:

 /s/ Daniel L. Korpolinski

 

By:

 /s/ Dennis E. Burns

 

Name:

 Daniel L. Korpolinski

 

Name:

 Dennis E. Burns

 

Title:

 President and Chief Executive Officer

 

Title:

 VP, Global Head of Business Dev.

 

 

46

--------------------------------------------------------------------------------


 

APPENDIX A

 

FIRST GENERATION PRODUCT LICENSE AGREEMENT

 

ESSENTIAL TERMS

 

A.                                    Agreed Upon Terms.

 

1.                                     Licenses Granted to Roche.  Effective
upon exercise of the Option, Stressgen and SBC grant to Roche the right and
license, under the Stressgen Patent Rights, Stressgen Know-How and the
Trademarks, to:

 

(a)                                  As of the exercise of such Option,
exclusively develop the First Generation Product for the GW Indication and any
Non-GW Indications for which the First Generation Product has not been approved
as of the date of exercise of the Option;

 

(b)                                  As of the exercise of such Option,
exclusively further develop the First Generation Product for any indications for
which such product has received Regulatory Approval as of the date of exercise
of the Option;

 

(c)                                  Following the Stressgen Sales Period,
exclusively market, promote, sell, offer for sale, import and otherwise
commercialize the First Generation Product in the United States and Canada,
subject to Section 4.5 and 4.6 of the Agreement;

 

(d)                                  As of the exercise of such Option,
exclusively market, promote, sell, offer for sale and otherwise commercialize,
and book all sales for, the First Generation Product in the Territory outside
the United States and Canada; and

 

(e)                                  As of the exercise of such Option,
non-exclusively manufacture, or have manufactured, the First Generation Product.

 

2.                                       MIT Agreement.  Roche hereby
acknowledges that Articles II, V, VII, VIII, IX, X, XII, XIII and XV of the MIT
Agreement shall be binding upon Roche, its Affiliates and their respective
sublicensees as if each of them were a party to the MIT Agreement.  In
particular, Roche agrees and understands that SBC’s exclusive rights, privileges
and license under the MIT Agreement, and therefore Roche’s sublicense under the
MIT

 

A-1

--------------------------------------------------------------------------------


 

Agreement shall terminate upon expiration or abandonment of all issued patents
and filed applications within the Patent Rights (as defined in the MIT
Agreement), unless the MIT Agreement is earlier terminated in accordance with
the provisions of the MIT Agreement.  SBC’s license under the MIT Agreement is
expected to terminate on [***].

 

3.                                       Right to Sublicense.  The rights and
licenses granted to Roche hereunder shall include the right to grant sublicenses
to its Affiliates and Third Parties under such rights and licenses, in whole or
in part.  If Roche grants such a sublicense, Roche shall ensure that all of the
applicable terms and conditions of this Agreement shall apply to the Affiliate
or Third Party sublicensee to the same extent as they apply to Roche for all
purposes.  Roche assumes full responsibility for the performance of all
obligations so imposed on such Affiliate or Third Party sublicensee and will
itself account to Stressgen for all payments due under this Agreement by reason
of such sublicense.  Any sublicenses granted under this Section by Roche shall
terminate upon the early termination of this Agreement, to the extent this
Agreement becomes terminated.  Notwithstanding the foregoing, Roche shall not
have the right to sublicense the rights granted pursuant to Section 2 above to
any Third Party in the United States or Canada, except upon the prior written
approval of Stressgen, which approval Stressgen shall not unreasonably withhold.

 

4.                                       Joint Commercialization Committee. 
Creation of a Joint Commercialization Committee, with equal number or
representatives from each Party, to coordinate the Parties’ efforts with respect
to the development, marketing and promotion of the First Generation Product and
if Roche has retained such rights, the Second Generation Product.  Roche shall
have ultimate decision-making authority with respect to matters before such
Joint Commercialization Committee, but shall act in good faith as to the
commercialization matters described in Sections 4.6 and 4.8 of the Agreement.

 

5.                                     Following the Stressgen Sales Period,
Roche shall have responsibility for commercial supply of First Generation
Product, whether by assignment to Roche of any Third Party manufacturing
agreement Stressgen then has in place with respect to such

 

A-2

--------------------------------------------------------------------------------


 

supply, or through the renegotiation of any such manufacturing agreement, or
through manufacture by Roche itself of such commercial supplies, at its own
cost, it being understood that Roche shall not be required to itself
commercially manufacture the First Generation Product.

 

6.                                     Roche shall use Diligent Efforts to
further develop and commercialize the First Generation Product, subject to final
say of Roche as to what development/commercialization continues and/or
commences.  Roche further agrees that it shall continue to market and sell the
First Generation Product under the Trademark, unless the Parties agree
otherwise.  In the event Roche determines that it and its Affiliates are no
longer able, or ceases to desire, to develop or  commercialize the Second
Generation Product, for any reason, then Roche shall so notify Stressgen in
writing, and the exclusive license to the First Generation Product set forth
herein shall terminate.  Roche shall fund all prospective costs for developing
and commercializing and obtaining additional Regulatory Approval for the First
Generation Product in the Territory.

 

7.                                     Roche grants to Stressgen a right of
first negotiation if Roche chooses to sublicense such its rights to a Third
Party, in the United States and/or Canada.

 

8.                                     Roche shall pay milestones and
sales-based payments as set forth in Sections 7.2, 7.3 and 7.4, and payment,
reporting and auditing rights and obligations shall be consistent with Article 9
of the Agreement.

 

9.                                     Roche shall be responsible for handling
all interactions with Regulatory Authorities, the maintenance of safety
databases, and other regulatory matters.

 

10.                               Term and termination rights, including the
right of each Party to terminate for material breach of the other Party shall be
consistent with those set forth in Section 15.1 and 15.2.

 

In addition, upon any termination of the First Generation Product License
Agreement, all rights and licenses granted by Stressgen and SBC to Roche
terminate

 

A-3

--------------------------------------------------------------------------------


 

on the effective date of such termination.  In the event of any such
termination, the following shall apply:

 

(a)                                  Roche shall, upon Stressgen’s written
request, assign and transfer to Stressgen, at no expense to Stressgen, all of
Roche’s right, title and interest in and to all regulatory filings (such as INDs
and drug master files), Regulatory Approvals, clinical trial agreements (to the
extent assignable and not cancelled), and all data, including clinical data,
materials and information, in Roche’s possession and Control related to the
First Generation Product in the Territory.  Stressgen shall, upon such transfer,
have the right to disclose and submit such filings, approvals and data to
(i) governmental agencies of the country to the extent required or desirable to
secure government approval for the development, manufacturing or sale of the
First Generation Product in the Territory; (ii) Third Parties acting on behalf
of Stressgen, its Affiliates or sublicensees, to the extent reasonably necessary
for the development, manufacture, or sale of the First Generation Product in the
country; and (iii) Third Parties to the extent reasonably necessary to market
First Generation Product in the Territory.

 

(b)          In addition, Roche shall grant to Stressgen an exclusive,
non-royalty bearing license, under Roche intellectual property (including Roche
Inventions or other patents and know-how and including any trademarks used or
intended for use in connection with the sale of the First Generation Product),
to make, have made, use, offer for sale, sell and import such First Generation
Product in such country or the Territory, as applicable

 

(c)           If Roche or its contractor has assumed the manufacturing of the
First Generation Product, Roche will work with Stressgen in good faith (i) to
transition the manufacturing back to Stressgen and (ii) to ensure that an
uninterrupted supply of the First Generation Product is made available for
on-going clinical trials and for patients.

 

A-4

--------------------------------------------------------------------------------


 

(d)                                 Roche shall agree to take such actions and
execute such instruments, agreements and documents as are necessary to affect
the foregoing.

 

B.                                    Terms to Be Negotiated.  The Parties shall
also have as an objective to agree upon additional terms related to:

 

1.                                     Prosecution, maintenance and enforcement
of the Stressgen Patent Rights and any Roche patents related to or covering the
First Generation Product in the Territory.

 

2.                                     Confidentiality

 

3.                                     Product liability and indemnification.

 

4.                                       Development of Second Generation
Product, if any, for Non-GW Indications.

 

A-5

--------------------------------------------------------------------------------